Case 1:20-cv-20605-RNS Document 1 Entered on FLSD Docket 02/11/2020 Page 1 of 12

UNITED STATES DEPARTMENT OF JUSTICE
UNITED STATES DISTRICT OF COURT
SOUTHERN DISTRICT OF FLORIDA

 

Dixon, Lincoln Jumoke,

Petitioner,
Vs

JEFF SESSIONS
United States Attorney General
THOMAS D. HOMAN
Secretary of the Department
Of Homeland Security
MARC MOORE
U.S ICE Field Officer Director
For The District of Miami
JUAN ACOSTA / ORESTE CRUZ
Assistant Field Office Director
For Krome SPC

Respondents,

ae”
a

=~“ ee”

Ne ee ee ee ee

CURRENTLY BEING DETAINED
IN ICE CUSTODY

FILE NO: 042-464-658

 

FILED BY. hi LC,

FEB 1 1 2020

ANGELA E, NOBLE
CLERK U.S. DIST. CT.
S. D. OF FLA. - MIAMI

 

 

 

cat | div 53)
Cas° i gE
Jud ©

Receipt #

PETITION FOR A WRIT OF HABEAS CORPUS
AND RELEASE FROM DETENTION PURSUANT
TO 28 U.S.C. § 2241

February 6, 2020,

A# 042-464-658
Case 1:20-cv-20605-RNS Document 1 Entered on FLSD Docket 02/11/2020 Page 2 of 12

PETITION FOR A WRIT OF HABEAS CORPUS AND
RELEASE FROM DETENTION PURSUANT TO
28 U.S.C. § 2241

Background

Petitioner Dixon, Lincoln Jumoke , appearing pro se, hereby petitions this Court for a Writ Of

Habeas Corpus to remedy Petitioner’s unlawful, indefinite and prolonged detention by the United States

Department of Homeland Security, Immigration and Customs Enforcement (“ICE”) for more than .180,

DAYS in 2019 and now 180, days in 2020 because ICE has been unable to obtain the travel documents

necessary to deport him to JAMAICA . In support of this Petition and complaint for injunctive relief,

Petitioner alleged as follows:

1.

Custody

Petitioner Dixon, Lincoln Jumoke ,is in the physical custody of the Respondents and U:S.
Immigration and Customs Enforcement (“ICE”). Petitioner is detained at Krome Service
Processing Center in Miami FL. (“ICE”) has full custody of Immigration detainees such as

Petitioner. Petitioner is under direct control of respondent and their agents.

Jurisdiction

This action arises under the Constitution of the United States, 28 U.S.C. § 2241 (a) (1), and the
Immigration and Nationality Act (“INA”), 8 U.S.C. § 1101 et seq. This court has subject matter
jurisdiction under 28 U.S.C. § 2241, art I§ 9, cl. 2 of the United States Constitution (“Suspension
Clause”); and 28 U.S.C. § 1331, as Petitioner is presently in custody under color of authority of
the United States, and such custody is in violation of the Constititon laws, or treaties of the
United States. See Zadvydas v. Davis, 533 U.S 678,688 (2001) (we conclude that § 2241 Habeas
Corpus proceedings remain available as a forum for statutory and constitutional challenges to
Post Removal- Period of detention); JNS v. St.Cyr, 533 U.S 289, 301 (2001) (“at its historical
core, the Writ Of Habeas Corpus proceedings has served as a means of reviewing the legality of
execulive detention, and it is in that context that its protection have been strongest”) Clark y.
Martinez, 543 U.S 371 (2005) (holding that Zadvydas applies to aliens found inadmissible as
well as removable. Moreover this jurisdiction of this court is based upon the First, Fourth, Fifth,

Sixth, Hight, and the Thirteen amendment to the United States Constitution; the bill of rights; the

February 6, 2020, Page 2 of II A# 042-464-658
Case 1:20-cv-20605-RNS Document 1 Entered on FLSD Docket 02/11/2020 Page 3 of 12

rules and regulations of the department of justice (herein D.O.J); and the immigration and
naturalization service (here D.H.S); the administrative procedures act (herein APA) title 5
U.S.C. & 701, 702, et al; the federal question statute 28 U.S.C. 1331. Bivens v Six unknown
federal narcotic agents, 403 U.S 388, 91 S.C.T 1999, 29 led, 2d 619 (1971); the declaratory
judgment statute 28 U.S.C. § 2201 and 2202; the original jurisdiction statute 28 U.S.C. 1251 (b)
(3); the alienage statute 28 U.S.C. § 1332 (a) (2) (3) the civil rights statute § 1343 (a) (1),(2),(3)
the United States as defendant statute, 28 U.S.C. 1981, the conspiracy to violate plaintiffs civil
rights, 42 U.S.C. 1985; failure to prevent the violations of plaintiffs civil rights, 42 U.S.C. 1986,
and the laws of equity. This Court may grant relief pursuant to 28 U.S.C. § 2241, 5 U.S.C. §
702, and the all Writs Act, 28 U.S.C. § 1651.

3, Petitioner has exhausted any and all administrative remedies to the extent required by law.

Venue

4, Venue lies in the Southern District Court of Florida, because the petitioner is currently detained

in the territorial jurisdiction of this Court at Krome Service Processing Center.

Exhaustion of Remedies

5. Petitioner Dixon, Lincoln Jumoke , has exhausted any and all his administrative remedies to the
extent required by law and his only remedy is by way of this judicial action. After the Supreme
Court decision in Zadvydas, the Department of justice issued regulations governing the custody
of aliens removed. See 8 C.F.R. § 241.4. Petitioner Dixon, Lincoln Jumoke , order of removal
was made final on FEBRUARY 22, 2019. Subsequently in a decision dated. The petitioner was
detained by DHS/ICE on NOVEMBER 27, 2018 and was informed that he would be kept in

detention.

6. No statutory exhaustion requirements apply to petitioner’s claim of unlawful detention.

Parties

7. Petitioner Dixon, Lincoln Jumoke, is a native citizen of JAMAICA . Petitioner was ordered
removed on FEBRUARY 22, 2019, Petitioner is currently detained at Krome Service

Processing Center for this. FEBRUARY 6, 2020 days to date.

February 6, 2020, Page 3 of I! A# 042-464-658
Case 1:20-cv-20605-RNS Document 1 Entered on FLSD Docket 02/11/2020 Page 4 of 12

8.

10.

11.

12.

KHan

13.

14.

Respondent Jeff Sessions is the Attorney General of the United States and is responsible for the
administration of ICE and the implementation and enforcement of the Immigration &
Naturalization Act (INA). As such MR. Jeff. Session has the ultimate custodial authority over

the petitioner.

Respondent Thomas D Homan is the Secretary of the Department of Homeland Security. He is
responsible for the administration of ICE and the implementation and enforcement of the INA.

As such Mr. Homan is the legal custodian of the petitioner.

Respondent Mare J. Moore is sued in his official capacity as the Field Operations Director,
Miami, Florida for [CE DRO. As such he is the designee of the Acting Director of ICE DRO for
the Miami district, including jurisdiction of detainees held in Krome Service and Processing

Center.

Respondent Juan Acosta is the ICE Field Officer Director and is the petitioner’s immediate
custodian. See Vasgyez v. Reno, 233 F3d 688, 690 (1* Cir. 2000), cert. denied, 122 S.C.T. 43
(2001).

Facts Allegations

Junie. WAS
Petitioner Dixon, Lincoln Jumoke, was born in JAMAICA , on ie cammemmices ‘snd He
“_e in the United States on SEPTEMBER 1, 1990 on a LAWFUL Contender fleeing form We
ee APT 3 alge OC
viole!s S e » and ae ppinals in JAMAICA, he then was paroled and he resided in Qa: Qagsaeee

r with his Family.

Petitioner, Dixon, Lincoln Jumoke , has been convicted of a crime and as a result was ordered
deported, the petitioner has served whatever time he had to, and is being punished for something

he did in the past.

Petitioner Dixon .Lincoln Jumoke , was paroled by ICE and placed on reporting supervision,

after bcing detained for 180 days, then he was later taken in to custody in May 2, 2018,

February 6, 2020, Page 4 of iI Alt 042-464-658
Case 1:20-cv-20605-RNS Document 1 Entered on FLSD Docket 02/11/2020 Page 5 of 12

15.

16.

17.

18.

19.

To date however ICL has been unable to remove him to the country of JAMAICA, It is
petitioners understanding that JAMAICA, has denied all requests for travel documents, as there
is no information pertaining to his Regrestration in JAMAICA, because of him being born after

the Independent of JAMAICA,

Petitioner Dixon. Lincoln Jumoke , has cooperated fully with all efforts by ICE to remove
petitioner from the United States, petitioner has provide ICE with all the information that he is

able to obtain.

Petitioner Dixon, Lincoln Jumoke , has maintained proper behavior while in custody at Krome

Service Processing Center.

Legal Framework for Relief Sought

In Zadvydas v. State, 533 U.S 678 (2001) the U.S Supreme Court held that 8 USC § 1231 (a) (6)
when “read in light of the Constitutions demands, limits an aliens post removal period detention
to a period reasonably necessary to bring about that aliens removal from the United States” 533
U.S at 689. A “Habeas court must (first) ask weather the detention in question exceeds a period
reasonably to secure removal” id. At 699. If the individuals removal “is not reasonably
foreseeable, the court should continued detention unreasonable and no longer authorized by the
statue” id. At 699-700. Clark v. Martinez, 543 U.S 371 (2005), the Supreme Court held that

Zadvydaus applies to aliens found inadmissible as well as removable.

In determining the length of a removal period, the court adopted “presumptively reasonable
period of detention” of 180 , DAYS. id Ai 701. After 180,DAYS the government bears the
burden of disproving an aliens “good reason to believe that there is no significant
likelihood of removal in the reasonable foreseeable future” See Zhou v. Farquharson, 2001

U.S Dist lexis 18239.*2-*3(D, Mass. Oct 19, 2001) (quoting and summarizing Zadavdas).

 

Moreover for detention to remain reasonable as a period of prior post-removal confinement

grows what counts as the ‘reasonable foreseeable future’ conversely would have to shrink”

February 6, 2020, Page 5 of 11 Aff 042-464-658
Case 1:20-cv-20605-RNS Document1 Entered on FLSD Docket 02/11/2020 Page 6 of 12

20.

21.

22.

180 .DAYS period for determining whether there is a significant likelihood of an aliens removal

in the reasonably foreseeable future see 8 C.F.R § 241.4 (k) (2) (ii).

An alien who has been detained beyond the presumptive 180 DAYS should be released where
the government is unable to present documented confirmation that the foreign government
at issue will agree to accept the particular individual in question. See Agbada v. John
Ascrofi, 2002 U.S. Dist. Lexis 1579 (d.mass, August 22, 2002) (court” will likely grant” Habeas
petition alter fourteen months if ICE is unable to present documents confirmation that the
Nigerian government has agreed to (petitioners) (repatriation”) Zhou, 2001 U.S. Dist.Lexis
19050 at *7(W.D. Wash February 28, 2002) (government’s failure to offer specific information
regarding how or when it expected to obtain the necessary documentation or cooperation from
the foreign government indicated that there was no significant like hood of petitioner’s removal

in reasonably foreseeable future.

Claims for Relief
Count One

Statutory Violation

 

Petitioner Dixon, Lincoln Jumoke , re-alleges and incorporates by reference paragraphs |
through 20 above.

Petitioner’s continued detention by respondent is unlawful and contravenes 8 U.S.C. § 1230 (a)
(6) as interpreted by the U.S Supreme Court in Zadvydas. Petitioner’s ninety-day statutory
removal efforts have both passed. Respondents are unable to remove petitioner to JAMAICA ,
because there is no travel documents available. In Martinez, the U.S Supreme Court held that the
continued indefinite detention of someone like petitioner under such circumstances is

unreasonable and not authorized by 8 U.S.C. § 1231 (a) (6).

February 6, 2020, Page 6 of 11 Ad 042-464-658
Case 1:20-cv-20605-RNS Document 1 Entered on FLSD Docket 02/11/2020 Page 7 of 12

Count Two

Substantive Due Process Violation

23. Petitioner Dixon, Lincoln Jumoke , re-alleges and incorporates by reference paragraphs 1

through 22 above.

24, Petitioner Dixon, Lincoln Jumoke , continued detention violates petitioner’s right to substantive
due process through a deprivation of the core liberty interest in freedom from bodily restraint.
See e.g. ‘Tam v. INS, 14 F. Supp. 2d 1184 9E.D.Cal 1998) (aliens retain substantive due process
rights.)

25.The due process clause of the Fifth Amendment requires that deprivation of petitioner’s liberty
be narrowly tailored serve a compelling government interest. While respondent would have an
interest in detaining petitioner in order to effectuate removal, that interest does not justify the
indefinite detention of petitioner in order to effectuate removal, that interest does not justify the
indefinite detention of petitioner who is not significantly likely to be removed in the reasonably
foresecable future. The U.S Supreme Court in Zadvydas thus interpreted 8 U.S.C. § 1231 (a) to
allow continue detention only for a period reasonably necessary to secure the alien’s removal,
because any others reading would go beyond the government’s articulated interest the alien’s
removal. Sce Kay v Reno, 94 F. Supp. 2d. 546, 5519 m.d. pa. 2000) ( granting Writ of Habeas
Corpus, because Petitioner’s substantive due process rights were violated, and noting that.” if
deportation can never occur, the government’s primary legitimate purpose in detention-
execute removal-is nonsensical”) because petitioner is unlikely to be removed to JAMAICA,

His continued indefinite detention violates substantive due process.

Febru ary 6, 2020, Page 7 of 11 A# 042-464-658
Case 1:20-cv-20605-RNS Document 1 Entered on FLSD Docket 02/11/2020 Page 8 of 12

20.

27.

Count Three

Procedural Due Process Violation

Petitioner Dixon ,Lincoln Jumoke, re-alleges and incorporates by reference paragraphs 1

through 25 above.

Under the due process clause of the Fifth Amendment and alien is entitled to a timely and
meaningful opportunity to demonstrate that he/she should not be detained. Petitioner in this case
has been denied that opportunity. There is mo administrative mechanism in place for the
petitioner to obtain a decision from a neutral arbiter or appeal a custody decision that violates
Martinez. See gencrally 8 C.F.R. § 212.12. A number of courts have identified a substantial bias
within ICI! towards the continued detention of aliens, raising the risk of an erroneous deprivation
to constitutionally high levels See, e.g. Phan v. Reno, 56 F. Supp. 2d 1149, 1157( W.D. Was.
1999) (“INS does not meaningfully and impartially review the Petitioners status’); St. John vy.
McElroy, 917 F. Supp 243, 251 (S.D.N.Y. 1996) (* due to political and community pressure,
INS, an executive agency, has every incentive to continue to detain aliens with aggravated
felony convictions, even though they have served their sentence, on the suspicion that they may
continue to pose a danger to the community.”) See also Rivera y. Demore, no. c 99-3042 THE,

199 WI. 521199, *7 (N.D. Cal. July 13, 1999) (procedural due process requires that aliens

 

release determination be made by an impartial adjudicator due to agency bias.)

The thirteenth amendment guarantees slavery or involuntary servitude, except as
punishment for a crime. Plaintiff paid his dept to society he served his sentence and was
released. Because he is now in immigration detention he can not earn minimum wage that only
pays | USD sometimes more than 45 minuets recreation time. (He is not in federal prison or
state or county custody to be subjected to these harsh conditions while waiting to be deported or

paroled.)

February 6, 2020, Page 8 of 11 Ait 042-464-658
Case 1:20-cv-20605-RNS Document 1 Entered on FLSD Docket 02/11/2020 Page 9 of 12

WHEREFORE, Petitioner Dixon, Lincoln Jumoke, prays this Court grant the following relief:
1). Assume jurisdiction over this matter:

2). Grant Petitioner a Writ of Habeas Corpus directing the Respondent to

immediately release Petitioner form custody:

3). Enter preliminary and permanent injunctive relief enjoining Respondent from further
unlawtul detention of Petitioner:

4). Award Petitioner attorney’s fees and costs under the Equal Access to Justice Act (““EAJA”),
as amended, 5 U.S.C. § 504 and 28 U.S.C. § 2412, and on any other basis justified under law:

5). Grant other and further relief that this Court deems just and proper.

 

MR; Dixon, Lincoln Jumoke ,
A#042-464-658

Defendant, Pro Se

Krome Service Processing Center
18201 S.W. 12Street

Miami, Florida 33194

February 6, 2020, Page 9 of 11 Ait 042-464-658
Case 1:20-cv-20605-RNS Document 1 Entered on FLSD Docket 02/11/2020 Page 10 of 12

CERTIFICATE OF SERVICE

 

I, HEREBY CERTIFY, that a true and correct copy of the foregoing Petition For
A Writ Of Habeas Corpus And Release From Detention Pursuant To 28U.S.C §

2241 has been furnished and was place in the hands of the detention authorities here at

the Krome Service Processing Center to be forwarded by hand delivery and / or was

placed in the U.S. Postal Service, with postage pre-paid stamps for first class mail, and

properly addressed to be served On, 6, day of February, 2020, to the following parties:

(1). U.S, District Court Southern
District of Florida Clerk of the Court
301 N.Miami AVE

Miami FL 33128

(2). ICE/DHS Office of the Chief
Counsel

18201 S.W 12" Street

Miami Florida 33194

(3). Marc J Moore ICE Field Operations
Director for Florida

865 S .W 78 Ave Ste 101

On this day, FEBRUARY 6 , 2020.

February 6, 2020,

(4). Jeff Sessions

Plantation Florida 33324

U.S. Attorney General

Civil Division Office of Immigration
Litigation P.O. Box 878, Ben Franklin
Station Washington, DC 20536

(5).Walter M Ingram

ICE Chief of Headquarters
Post-Order Detention Unit St
500 12" Street S.W
Washington, DC 20536

 

MR. Dixon, Lincoln Jumoke,

A# 042-464-658

Defendant, Pro Se

Krome Service Processing Center
18201 S.W. 12 Street

Miami, Florida 33194

Page 10 of 11 A# 042-464-658
Case 1:20-cv-20605-RNS Document 1 Entered on FLSD Docket 02/11/2020 Page 11 of 12

NOTARIZED OATH OF MR. Dixon , Lincoln Jumoke,

UNDER THE PENALTIES OF PERJURY , and the authority pursuant to
section § 92.525(2), of the Florida Statues (2001); and State Vs Sherarer
628S0.2d.1 102 (Fla.1995). | the Defendant, hereby declare that the foregoing “Petition
For A Writ Of Habeas Corpus And Release From Detention Pursuant To 28U.S.C §

2241” and all the foregoing facts stated therein are true and correct.

 

MR. Dixon, Lincoln Jumoke,

Att 042-464-658

Defendant, Pro Se

Krome Service Processing Center
18201 S.W. 12 Street

Miami, Florida 33194

February 6, 2020, Page 11 of 1]

A# 042-404-658
DW iKod, En coy\ J &Mrors

 

 

rome ® i , $2,808
Wg D0 1S TR SaAreek aS
AA Lanny EL, aatae Leok\ Ms
Cy 2 G4 CFS Wail
Maw _
oe

 

ck court sout

K
Disrtc* of Flom ak clet
30) N. ae RN

AS Disk

 

Case 1:20-cv-20605-RNS Document 1 Entered on FLSD Docket 02/11/2020 Page
